department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uniform issue list dear contact person identification_number contact number employer_identification_number form required to be filed tax years file the returns in accordance with their this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely tamera ripperda director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact telephone number fax number employer_identification_number uniform issue list t t m o o o d o t d n u o facts we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code i r c sec_501 based on the information provided we have concluded that you do not qualify for exemption under sec_501 the basis for our conclusion is set forth below you were formed as a charitable corporation under the laws of state on date your articles of incorporation articles state that you are organized and operated exclusively for educational_purposes within the meaning of sec_501 specifically you are organized to form a research and teaching institution for the comprehensive study of the quran which include activities such as lectures discussion online courses workshops and publication of books and journals you were created to be a nonprofit publisher of scholars focused on teaching islam and the quran scholars create their own works and submit them to you for publishing since formation only members of your board have submitted their works to you for publishing and you have produced works of your directors and founder the scholars initiate supervise and manage their own publishing efforts your role is to provide the initial setup and typesetting of materials for printing and to provide an online portal for selling the books at fair_market_value through your publishing arm name works are published solely in the name of the individual scholars and are not published in your name the scholars maintain ownership of any copyrights or other intellectual_property rights the scholars own all royalty rights to their published works and receive income from the books you state that the authors will not transfer copyrights or other intellectual_property or royalty payments to you you will not receive income from the sale of books and instead seek to finance your operations through individual charitable donations since formation you have been funded solely by your founder's father who is also your board member and treasurer you seek to receive charitable donations in order to cover the cost of printing the books his father formation you stated that you have held one meeting in year and provided a copy of minutes from the meeting in response to a request for copies of minutes from board meetings since your you presently have four board members which includes your founder and law sec_501 provides in part for exemption from federal_income_tax of organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that if an organization's net_earnings inure in whole or in part to the benefit of a private individual then that organization is not operated exclusively for exempt purposes sec_1_501_c_3_-1 states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest be operated for the benefit of designated individuals or the persons who created it it must not sec_1_501_c_3_-1 provides that the term educational relates to the instruction or training of the individual for the purpose of improving or developing his capabilities or the instruction of the public on subject useful to the individual and beneficial to the community the regulation also provides four examples of educational organizations sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated for an exempt_purpose unless it serves a public rather than a private interest revrul_67_4 1967_1_cb_121 provides criteria that demonstrate that the publishing and distribution of materials are directed to attaining purposes specified in sec_501 these criteria are the content of the publication is educational the preparation of material follows methods generally accepted as educational in character the distribution of the material is necessary or valuable in achieving the organization's educational and scientific purposes and the manner in which the distribution is accomplished is distinguishable from ordinary commercial publishing practices revrul_66_104 1966_1_cb_135 provides that an organization that makes funds available to authors and editors for preparing teaching materials and writing textbooks and under the terms of the contract with the publisher receives royalties from sales of the published materials and then shares them with those individuals does not qualify for exemption under sec_501 in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that a trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university and therefore the association did not qualify for exemption in 70_tc_352 the tax_court held that an organization did not qualify for exemption under sec_501 because it was primarily engaged in an activity that was characteristic of a trade_or_business and ordinarily carried on by for-profit commercial businesses in 92_tc_1053 the organization operated for the benefit of private interests a nonexempt purpose because more than an insubstantial part of the organization's activities furthered this nonexempt purpose the organization failed to establish that it operated exclusively for exempt purposes within the meaning of sec_501 when an organization operates for the benefit of private interests such as designated individuals the creator or his family or persons directly or indirectly controlled by such private interests the organization by definition does not operate exclusively for exempt purposes rationale based on the facts presented in your application and supporting documents we conclude that you are not operated for exempt purposes accordingly you do not qualify for exemption as an organization described in sec_501 of the code your application and supporting documentation must demonstrate that your organization meets the operational_test under sec_1_501_c_3_-1 of the regulations exempt_organizations must operate exclusively for exempt purposes sec_501 the term exclusively has been interpreted to mean primarily sec_1_501_c_3_-1 a single substantial non- exempt_purpose is sufficient to prevent exemption better business bureau v u s u s pincite under sec_501 of the code if an organization fails the operational_test it cannot qualify as an exempt_organization you were established to collect donations and fund the publishing costs of individual authors in their individual capacity including your founder and directors further part of your net_earnings inures to the benefit of private individuals and your operations serve private interests these are substantial non-exempt purposes and as such you do not qualify for exemption your activity of producing the literary works of your directors including your founder is not educational or otherwise exempt within the meaning of the code and regulations sec_1_501_c_3_-1 in order to be described in sec_501 a publishing organization must be operated exclusively for charitable purposes while the material you publish may qualify as educational you produce it in a manner that is similar to commercial publishers and similar to the nonexempt publishing organization described in revrul_66_104 you do not direct or control the authors’ works hold copyrights or other intellectual rights to the works receive profits from the sales of the books or publish books in your name you promote the authors’ works for sale online in a manner similar to a commercial publisher and charge fair_market_value for the books the authors receive all profits and will not transfer copyrights or royalties to you you have not shown that you publish educational materials in a charitable manner within the meaning of sec_501 and revrul_67_4 also see 70_tc_352 your other activity of soliciting donations for the purpose of fundraising to carry on your other nonexempt publishing activities does not further exempt purposes as described in sec_501 further you operate for the primary purpose of publishing your directors’ including your founder literary works and therefore serve a substantial private benefit since your directors and founder are insiders this benefit also constitutes inurement that is strictly prohibited under sec_501 as you operate for the benefit of private interests you by definition do not operate exclusively for exempt purposes see american campaign academy v commissioner pincite6 because you provide a substantial private benefit to private individuals and for-profit companies that is not incidental to furthering any exempt_purpose you have a substantial nonexempt purpose which destroys the exemption regardless of the number or importance of truly exempt purposes see better business bureau v u s u s pincite conclusion based on the information provided we are not able to conclude that you are operated exclusively for exempt purposes you cannot qualify for tax exemption because more than an insubstantial part of your activities are not in furtherance of exempt purposes you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service tege constitution ave n w washington d c you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely michael seto manager eo technical
